
	
		I
		111th CONGRESS
		2d Session
		H. R. 5326
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To repeal the National Organic Certification Cost-Share
		  Program.
	
	
		1.Repeal of national organic
			 certification cost-share program
			(a)Repeal of
			 authority for programSection
			 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is
			 repealed.
			(b)Termination of
			 obligations for programOn
			 and after the date of enactment of this Act, no funds shall be obligated to
			 carry out the national organic certification cost-share program established
			 under section 10606(a) of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 6523).
			
